AGREED UPON MOTION AND ORDER FOR STAY OF EXECUTION' OF THIS COURT’S ORDER OF JANUARY 17, 1992
NOW INTO COURT, comes Cardell A. Thomas, Respondent in the above captioned case, through undersigned counsel, with an agreed upon motion and order for this court to stay the execution of the discipline which had been previously agreed to by all parties, until Monday, March 9, 1992 for the following reasons:
*11731.
At all times in this matter, Cardell A. Thomas individually and through undersigned counsel has been completely cooperative with the Bar Association and has completely accepted his responsibility for the conduct which was the subject of the Petition for Discipline by Consent which this Court has approved on January 17, 1992.
2.
Undersigned counsel received notification from the Disciplinary Board of the Louisiana State Bar Association, by letter, that the Disciplinary Board had approved the recommendation which undersigned counsel and counsel for the Disciplinary Board, Mr. G. Fred Ours had drafted and submitted through the various committees and Disciplinary Board steps. In this notification, undersigned counsel was informed that upon the filing of the Petition with this Court, undersigned counsel would be notified of that filing date. At that time, undersigned counsel had proposed to Deputy Disciplinary Counsel, G. Fred Ours that undersigned counsel would file a motion to set up the imposition of the suspension, and all the other sanctions contained therein, for a date certain, which would thereby allow Mr. Thomas an orderly transition necessary to comply with the order and suspend his practice in the most efficient manner possible for his clients.
3.
Unfortunately, undersigned counsel did not receive notification of the filing of this Petition, though no fault is being alleged on anybody’s part, and undersigned counsel was first notified of this Court’s granting of this Petition on today, Tuesday, January 21, 1992 through a telephone conversation with Mr. Ours.
4.
Upon discussion and agreement with Deputy Disciplinary Counsel, Mr. Ours, it is undersigned counsel’s motion that this Court grant this requested stay of the execution of the conditions of discipline, to become effective on Monday, March 9, 1992, so that Mr. Thomas can completely comply with the discipline by consent order in a manner that will not penalize or jeopardize his clients’ cases by a sudden, abrupt stopping of his practice, which, as presently written, would have to take effect immediately. As indicated, undersigned counsel has discussed this matter with Deputy Disciplinary Counsel, G. Fred Ours, who has agreed to this motion on behalf of the Disciplinary Board.
Therefore, undersigned counsel requests that this Court grant this motion and stay the execution of the suspension and all the other conditions of discipline until March 9, 1992.
Respectfully submitted;
(s)William R. Campbell
WILLIAM R. CAMPBELL, JR. (2259)
Counsel for Cardell A. Thomas
ORDER
The foregoing motion considered;
IT IS THE ORDER OF THIS COURT, that the terms and conditions of the Petition for Discipline by Consent which was approved by this Court on the 17th day of January, 1992 are hereby stayed and are further ordered to become effective on Monday, March 9, 1992.